PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
















BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 15/960,807
Filing Date: 24 April 2018
Appellant(s): Calabro et al. 



__________________
Ms. Laura Brutman
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed September 27, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 24, 2021 (hereinafter “Final Office Action") from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” 

The following ground(s) of rejection are applicable to the appealed claims:
The rejection of claims 1, 3-7 and 14-18, 20, and 22 under 35 U.S.C. 103 as being unpatentable over US 7,440,344 to Kim et al. in view of US 5,818,084 to Williams et al.

(2) Response to Argument
Briefly, the Final Office Action rejects claims 1, 3-7 and 14-18, 20, and 22 under 35 U.S.C. 103 as being unpatentable on the ground that it would have been obvious to a person of ordinary skill in the art to modify the Fig. 2 circuit of US 7,440,344 to Kim et al. (hereinafter “Kim”) so as to specifically implement the general diode configured transistor 220 in Fig. 2 of Kim with the diode-connected transistor having its bulk input coupled directly to its drain in Fig. 1D of US 5,818,084 to Williams (hereinafter “Williams”) because the general diode-connected transistor 220 in Fig. 2 of Kim requires a specific implementation and the diode-connected transistor having its bulk input coupled directly to its drain in Fig. 1D of Williams provides such a specific implementation and provides a lower threshold so that a higher turn-on voltage (e.g., to 
First, Appellants make a summary statement that there is no motivation to make the above-discussed modification (i.e., specifically implementing the general diode configured transistor 220 in Fig. 2 of Kim with the diode-connected transistor having its bulk input coupled directly to its drain in Fig. 1D of Williams); no substantiating facts are alleged.  However, as stated in the Final Office Action, a reason for making the above-discussed modification is that the general diode-connected transistor 220 in Fig. 2 of Kim requires a specific implementation and the diode-connected transistor having its bulk input coupled directly to its drain in Fig. 1D of Williams provides such a specific implementation and provides a lower threshold so that a higher turn-on voltage (e.g., to completely turn on 208 as disclosed in Kim (Col. 2 ll. 39-42 and 51-54)) may be applied to transistors 208 and 206 in Fig. 2 of Kim.  
Such a modification is consistent with the intended operation of Kim as follows.  According to Col. 2 ll. 39-42 and 51-54, Kim discloses that the higher turn-on voltage at the gate of transistor 208, for example, helps turning on transistor 208 more completely and increases the operating range of Vccp (e.g., Vccp is limited by how high the gate voltage of 208 can be because 208 will not turn on as intended if Vccp were to be increased without making sure that the gate voltage of 208 has a high enough turn-on voltage).  First, with the lower threshold of the diode connected transistor 220 in Fig. 2 after the modification, the voltage across 216 is charged to a higher voltage in response to low /IN.  When /IN turns high after 216 is charged, the higher voltage across 216 boosts the gate voltage of 208 even higher (e.g., higher than the gate voltage of 208 
Second, Appellants make a summary statement that the modification (i.e., specifically implementing the general diode configured transistor 220 in Fig. 2 of Kim with the diode-connected transistor having its bulk input coupled directly to its drain in Fig. 1D of Williams) that alters the threshold voltage of the precharge element 220 in Fig. 2 of Kim would render voltage translator 200 in Fig. 2 of Kim no longer operable as intended; no substantiating facts are alleged.  However, for the reasons discussed 
For the above reasons, it is believed that the rejection(s) should be sustained.
Respectfully submitted,

Jung H. Kim
/JUNG KIM/
Primary Examiner, Art Unit 2842

Conferees:
Lincoln Donovan
/LINCOLN D DONOVAN/           Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                             
David Martin
/DAVID S MARTIN/           RQAS, OPQA                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.